United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________


                                  _____________

                                         *

                     Appellee,                Appeal from the United States
                                              District Court for the District
                                         *
                                         *
                                         *
                                         *
                                         *


                            Submitted: October 21, 1997

                                  _____________


                                  _____________



       Anthony Pina appeals the district court's ruling committ
§ 245. The district court adopted the magistrate judge's report holding that Pin
suffered from a mental disease or deficit for which he needed care and treatment in a
         fac                                                                        s
                                    See

      A true copy.




                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.